EXHIBIT 10.1

FORM OF AMENDED AND RESTATED DISTRIBUTION REINVESTMENT PLAN

CNL GROWTH PROPERTIES, INC., a Maryland corporation (the “Company”), pursuant to
its Articles of Incorporation, adopted a Distribution Reinvestment Plan (the
“Reinvestment Plan”) on the terms and conditions set forth below.

1. Reinvestment of Distributions. DST Systems, Inc., the reinvestment agent (the
“Reinvestment Agent”) for participants (the “Participants”) in the Reinvestment
Plan, will receive all cash distributions made by the Company with respect to
shares of common stock of the Company (the “Shares”) owned by each Participant
(collectively, the “Distributions”). The Reinvestment Agent will apply such
Distributions on behalf of the Participants as follows:

(a) During any period when the Company is making a “best-efforts” public
offering of Shares, the Reinvestment Agent will invest Distributions in Shares
acquired from the Company at the then-current per Share offering price for
reinvestment plan Shares.

(b) During any period when the Company is not making a “best-efforts” offering
of Shares, as described in 1(a) above unless the Shares are listed on a national
stock exchange or quoted on an over-the-counter market or a national market
system (collectively, “Listed” or “Listing”), the Reinvestment Agent will
purchase Shares directly from the Company at a price to be determined from time
to time by the Company’s board of directors, which price shall in no event be
less than 95% of the fair market value as of the reinvestment date as determined
by the Company’s board of directors.

(c) Notwithstanding sections 1(a) and (b) above, upon Listing of the Shares, the
Reinvestment Agent may purchase Shares either through the exchange,
over-the-counter market or market system on which the Shares are Listed, or
directly from the Company pursuant to a registration statement relating to the
Reinvestment Plan. In the event that, after Listing occurs if:

(i) the Reinvestment Agent purchases Shares on an exchange, over-the-counter
market or market system through a registered broker-dealer, the Shares shall be
purchased at a per Share price equal to the then-prevailing market price for the
Shares at the date of purchase by the Reinvestment Agent and the amount to be
reinvested shall be reduced by any brokerage commissions charged by such
registered broker-dealer; or

(ii) the Reinvestment Agent purchases Shares directly from the Company pursuant
to a registration statement relating to the Reinvestment Plan, the price will be
disclosed in the registration statement.

(d) In the event of a subsequent determination that the purchase price for
Shares under the Reinvestment Plan represented or will represent a discount in
excess of 5% of the fair market value at the time of the reinvestment on behalf
of any particular Participant, the distribution of the portion of the Shares
issued or to be issued under the Reinvestment Plan representing the excess
amount may be voided, ab initio, to the extent it could result in the Company’s
failure to qualify as a real estate investment trust and/or, at the Company’s
option, the participation of such Participant in the Reinvestment Plan may be
terminated in which event any current and future distributions earned would be
paid to the then former Participant in lieu of reinvestment into Shares.

(e) For each Participant, the Reinvestment Agent will maintain a record which
shall reflect for each calendar quarter the Distributions received by the
Reinvestment Agent on behalf of such Participant. The Reinvestment Agent will
use the aggregate amount of Distributions to all Participants for each calendar
quarter to purchase Shares for the Participants. Distributions shall be invested
by the Reinvestment Agent in Shares, to the extent available, promptly following
the payment date with respect to such Distributions to the extent Shares are
available. If sufficient Shares are not available, the excess Distributions
shall be invested on behalf of the Participants in one or more interest-bearing
accounts in a commercial bank approved by the Company which is located in the
continental United States and has assets of at least $100,000,000, until

 

C-1



--------------------------------------------------------------------------------

Shares are available for purchase, provided that any Distributions that have not
been invested in Shares within 30 days after such Distributions are made by the
Company shall be returned to Participants. The purchased Shares will be
allocated among the Participants based on the portion of the aggregate
Distributions received by the Reinvestment Agent on behalf of each Participant,
as reflected in the records maintained by the Reinvestment Agent. The ownership
of the Shares purchased pursuant to the Reinvestment Plan shall be reflected on
the books of the Company or its transfer agent.

(f) The allocation of Shares among Participants may result in the ownership of
fractional Shares.

(g) Distributions attributable to Shares purchased on behalf of the Participants
pursuant to the Reinvestment Plan will be reinvested in additional Shares in
accordance with the terms hereof.

(h) No certificates will be issued to a Participant for Shares purchased on
behalf of the Participant pursuant to the Reinvestment Plan. Participants in the
Reinvestment Plan will receive statements of account in accordance with
Section 7 below.

(i) The Company can determine in its sole discretion how to allocate available
Shares between any public offering of Shares by the Company and the Reinvestment
Plan.

2. Election to Participate. Any stockholder who has received a final prospectus,
either solely for the Reinvestment Plan, if any, or a then-current offering, may
elect to participate in and purchase Shares through the Reinvestment Plan at any
time by completing and executing a Subscription Agreement, Authorization Form or
such other similar form, as applicable. Participation in the Reinvestment Plan
will commence with the next Distribution paid after receipt of the Participant’s
notice, and to all calendar quarters thereafter, provided such notice is
received at least 15 Business Days (as defined below) prior to the last day of
the calendar quarter. Subject to the preceding sentence, a stockholder will
become a Participant in the Reinvestment Plan effective on the first day of the
calendar quarter of the election, and the election will apply to all
Distributions attributable to the calendar quarter in which the stockholder
makes such written election to participate in the Reinvestment Plan and to all
calendar quarters thereafter. A Participant who has terminated his or her
participation in the Reinvestment Plan pursuant to Section 11 will be allowed to
participate in the Reinvestment Plan again upon receipt of a then-current
prospectus relating to participation in the Reinvestment Plan which contains, at
a minimum, the following: (i) the minimum investment amount; (ii) the type or
source of proceeds which may be invested; and (iii) the tax consequences of the
reinvestment to the Participant; by notifying the Reinvestment Agent and
completing any required forms. For purposes of the Reinvestment Plan, “Business
Day” means any day except Saturday, Sunday or any day commercial banks are
closed in Boston, Massachusetts or Kansas City, Missouri pursuant to federal or
state law.

3. Distribution of Funds. In making purchases for Participants’ accounts, the
Reinvestment Agent may commingle Distributions attributable to Shares owned by
Participants in the Reinvestment Plan.

4. Proxy Solicitation. The Reinvestment Agent will distribute to Participants
proxy solicitation materials received by it from the Company which are
attributable to Shares held in the Reinvestment Plan. The Reinvestment Agent
will vote any Shares that it holds for the account of a Participant in
accordance with the Participant’s written instructions. If a Participant gives a
proxy to person(s) representing the Company covering Shares registered in the
Participant’s name, such proxy will be deemed to be an instruction to the
Reinvestment Agent to vote the full Shares in the Participant’s account in like
manner. If a Participant does not direct the Reinvestment Agent as to how the
Shares should be voted and does not give a proxy to person(s) representing the
Company covering these Shares, the Reinvestment Agent will not vote said Shares.

5. Absence of Liability. Neither the Company nor the Reinvestment Agent shall
have any responsibility or liability as to the value of the Company’s Shares,
any change in the value of the Shares acquired for the Participant’s account, or
the rate of return earned on, or the value of, the interest-bearing accounts in
which Distributions are invested. Neither the Company nor the Reinvestment Agent
shall be liable for any act done in good faith, or for any good faith omission
to act, including, without limitation, any claims of liability (a) arising out
of the failure to terminate a Participant’s participation in the Reinvestment
Plan upon such Participant’s death prior to receipt of notice in writing of such
death and the expiration of 30 days from the date of receipt of such notice and
(b) with

 

C-2



--------------------------------------------------------------------------------

respect to the time and the prices at which Shares are purchased for a
Participant. Notwithstanding the foregoing, liability under the federal
securities laws cannot be waived. Similarly, the Company and the Reinvestment
Agent have been advised that in the opinion of certain state securities
commissioners, indemnification is also considered contrary to public policy and
therefore unenforceable.

6. Suitability.

(a) Each Participant shall notify the Reinvestment Agent in the event that, at
any time during his or her participation in the Reinvestment Plan, there is any
material change in the Participant’s financial condition or inaccuracy of any
representation under the Subscription Agreement for the Participant’s initial
purchase of Shares.

(b) For purposes of this Section 6, a material change shall include any
anticipated or actual decrease in net worth or annual gross income or any other
change in circumstances that would cause the Participant to fail to meet the
suitability standards set forth in the Company’s then-current prospectus, as
supplemented, for the offering of Shares under this Reinvestment Plan.

7. Reports to Participants. At the end of each quarter, but in no event later
than 30 days after the end of each calendar quarter, the Reinvestment Agent will
mail and/or make electronically available to each Participant a statement of
account describing, as to such Participant, the Distributions received during
the quarter, the number of Shares purchased during the quarter, the per Share
purchase price for such Shares, the total administrative charge, if any, to such
Participant and the total Shares purchased on behalf of the Participant pursuant
to the Reinvestment Plan. Tax information for income earned on Shares under the
Reinvestment Plan will be provided to each Participant by the Company or the
Reinvestment Agent at least annually.

8. Administrative Charges and Reinvestment Plan Expenses. The Company shall be
responsible for all administrative charges and expenses charged by the
Reinvestment Agent. Any interest earned on Distributions will be paid to the
Company to defray costs relating to the Reinvestment Plan. In the event that
proceeds from the sale of Shares pursuant to the Reinvestment Plan are used to
acquire properties or to invest in loans or other permitted investments, the
Company will pay its advisor and other affiliates certain fees and expense
reimbursements in accordance with applicable agreements between the parties, as
approved by the Company’s board of directors, including a majority of the
Company’s independent directors. In addition, the Company will pay all costs in
connection with offering Shares pursuant to the Reinvestment Plan and related
offering, including reimbursement to affiliates for amounts incurred on behalf
of the Company. However, no selling commissions or marketing support fees will
be paid by the Company in connection with Shares issued pursuant to this
Reinvestment Plan.

9. No Drawing. No Participant shall have any right to draw checks or drafts
against his or her account or to give instructions to the Company or the
Reinvestment Agent except as expressly provided herein.

10. Taxes. Taxable Participants may incur a tax liability for Distributions made
with respect to such Participant’s Shares, even though they have elected not to
receive their Distributions in cash but rather to have their Distributions held
in their account under the Reinvestment Plan. Such Participants will be treated
as if they have received the Distributions from the Company and then applied
such Distributions to the purchase of Shares in the Reinvestment Plan. In
addition, with respect to any Shares purchased through the Reinvestment Plan at
a discount to their fair market value, such Participants will be treated as
receiving an additional Distribution equal to the amount of such discount.

11. Termination.

(a) A Participant may terminate his or her participation in the Reinvestment
Plan at any time by written notice to the Company. To be effective for any
Distribution, such notice must be received by the Company at least 15 Business
Days prior to the last day of the calendar quarter to which such Distribution
relates.

(b) The Company or the Reinvestment Agent may terminate a Participant’s
individual participation in the Reinvestment Plan immediately in accordance with
Section 1(d) hereof, and the Company may terminate the Reinvestment Plan itself
at any time by 15 days’ prior written notice mailed to a Participant, or to all
Participants, as the case may be.

 

C-3



--------------------------------------------------------------------------------

(c) After termination of the Reinvestment Plan or termination of a Participant’s
participation in the Reinvestment Plan, the Reinvestment Agent will send to each
Participant (i) a statement of account in accordance with Section 7 hereof, and
(ii) a remittance for the amount of any Distributions in the Participant’s
account that have not been reinvested in Shares. The record books of the Company
will be revised to reflect the ownership of record of the Participant’s whole
and fractional Shares. Any future Distributions made after the effective date of
the termination will be sent directly to the former Participant or to such other
party as the Participant has designated pursuant to an authorization form or
other documentation satisfactory to the Company.

12. Notice. Any notice or other communication required or permitted to be given
by any provision of this Reinvestment Plan shall be in writing and addressed to
CNL Growth Properties, Inc. c/o DST Systems, Inc., 210 West 10th Street, 8th
Floor, Kansas City, Missouri 64105 if to the Reinvestment Agent, or such other
addresses as may be specified by written notice to all Participants. Notices to
a Participant may be given by letter addressed to the Participant at the
Participant’s last address of record with the Company. Each Participant shall
notify the Company promptly in writing of any change of address.

13. Amendment. The terms and conditions of this Reinvestment Plan may be
amended, renewed, extended or supplemented by an agreement between the
Reinvestment Agent and the Company at any time, including but not limited to, an
amendment to the Reinvestment Plan to add a voluntary cash contribution feature,
to substitute a new Reinvestment Agent to act as agent for the Participants or
to increase the administrative charge payable to the Reinvestment Agent, by
mailing an appropriate notice at least 15 days prior to the effective date
thereof to each Participant at his or her last address of record; provided, that
any such amendment must be approved by a majority of the Independent Directors
of the Company and by any necessary regulatory authority. Such amendment shall
be deemed conclusively accepted by each Participant, except those Participants
from whom the Company receives written notice of termination prior to the
effective date thereof.

14. Governing Law. THIS REINVESTMENT PLAN AND A PARTICIPANT’S ELECTION TO
PARTICIPATE IN THE REINVESTMENT PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MARYLAND APPLICABLE TO CONTRACTS TO BE MADE AND PERFORMED ENTIRELY IN SAID
STATE; PROVIDED, HOWEVER, THAT CAUSES OF ACTION FOR VIOLATIONS OF FEDERAL OR
STATE SECURITIES LAWS SHALL NOT BE GOVERNED BY THIS SECTION 14.

 

C-4